

115 HRES 1136 IH: Expressing support for the designation of the week of October 24, 2018, to October 31, 2018, as “BatWeek”.
U.S. House of Representatives
2018-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1136IN THE HOUSE OF REPRESENTATIVESOctober 26, 2018Mr. Thompson of Pennsylvania (for himself and Mr. Welch) submitted the following resolution; which was referred to the Committee on AgricultureRESOLUTIONExpressing support for the designation of the week of October 24, 2018, to October 31, 2018, as BatWeek.
	
 Whereas bats are vital to the sustainability of natural ecosystems, national economies, and human health by controlling damaging insect pests, pollinating plants, such as fruits and vegetables, and dispersing seeds to ensure healthy functioning ecosystems, and research suggests that bats could save the United States farmers more than $3,000,000,000 in pest control every year;
 Whereas bats have captured the human imagination through backyard sightings, folklore, myths, and legends, and outreach and education efforts about the importance of bats are instrumental to their existence;
 Whereas bats are present throughout this world, except in extremely cold regions, and are the second-largest order of mammals, with about 1,300 species;
 Whereas a deadly fungus causing white-nose syndrome, a disease that has killed millions of bats in North America, has now spread to 36 States;
 Whereas the disease has been confirmed in 11 species of hibernating bats in the United States, and is the primary cause for the significant decline in populations of several bat species, especially the tri-colored bat, the little brown bat, and the federally designated as threatened northern long-eared bat;
 Whereas the Department of the Interior’s participation through the United States Fish and Wildlife Service, United States Geological Survey, National Park Service, and Bureau of Land Management, is leading the international response to the disease in partnership with more than 100 Federal agencies, States, Tribes, nongovernmental organizations, and universities;
 Whereas the United States Fish and Wildlife Service has entered into an agreement with the National Fish and Wildlife Foundation to establish a Bats for the Future Fund to raise private funds to curtail the spread of white-nose syndrome and speed the recovery of bat populations; and
 Whereas in the past decade, the international response to white-nose syndrome has made extraordinary progress to understand the disease, slow the spread, and develop treatments that hold promise for defeating the disease, and therefore it is critical for new public-private partnerships to defeat the disease: Now, therefore, be it
	
 That the House of Representatives— (1)expresses support for the designation of BatWeek;
 (2)encourages the observance of BatWeek with appropriate events and activities; (3)acknowledges the important role bats play as pollinators and pest control for agriculture; and
 (4)has the intent to— (A)continue working to conserve bat species and habitat; and
 (B)work to defeat the disease known as white-nose syndrome. 